

117 HR 4438 IH: Conservatorships Immoral Relationship with Contraception in the United States Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4438IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Smith of Missouri (for himself, Mr. McKinley, Mr. Gaetz, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XI of the Social Security Act to exclude from Federal health care programs health care providers performing certain acts forcing contraception with respect to individuals subject to a conservatorship.1.Short titleThis Act may be cited as the Conservatorships Immoral Relationship with Contraception in the United States Act or the CIRCUS Act. 2.Excluding from Federal health care programs health care providers performing certain acts forcing contraception with respect to individuals subject to a conservatorshipSection 1128(a) of the Social Security Act (42 U.S.C. 1320a–7(a)) is amended by adding at the end the following new paragraph:(5)Certain acts forcing contraception with respect to individuals subject to conservatorshipAny health care provider that on or after the date of the enactment of this paragraph—(A)denies the removal of an intrauterine device or other contraceptive device from an individual who is subject to a conservatorship by reason of the conservator not approving of such removal; or (B)knowingly prescribes birth control medication (including any method of contraception approved or otherwise authorized by the Food and Drug Administration) to an individual subject to a conservatorship without the written consent of such individual. .